DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2019 and 02/25/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 3 line 2, “a second characteristics” 
Claim 3 lines 2-3, “a second conducted electrical device” 
Claim 8 line 1 “a second sensor”
Claim 19 line 1, “a second sensor”
Claim 19 lines 1-2, “a second characteristic”
Claim 22 line 3, “a second device”
Claim 23 line 2, “a second housing”
.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Claim 9, on line 1, “further controls the electrode based a second” should be –further controls the electrode based on a second--.  
Claim 11, on line 1, “The method of claim 10, further comprising receiving” should be -- The method of claim 10, further receiving—
Claim 11, on line 1,”via an communication interface” should be –via a communication interface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 5, 10, 11, 13, 22-24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Cheatham III (US2015/0153144A1).
Regarding claim 1, Cheatham III teaches a conducted electrical device (abstract, electroshock device) (i.e. device 10) (fig.1A) comprising: a housing (i.e. housing 16) (fig.1A); an electrode (i.e. electrodes 18 and 20) (fig.1A) configured to be ejected from the housing (refer to [0020], are removably coupled to housing 16); and a controller (i.e. controller 90) (fig.4) configured to receive a characteristic as a function of at least one selected from the group consisting of audio and video (refer to [0039], optical sensors (e.g., cameras) for determining the relative location of electrodes 18 and 20), corresponding to a target (refer to [0039], on a biological target), and control the electrode based on the characteristic (refer to [0039], Controller 90 may then modulate the electrical discharge delivered by device 10 based on signals from electrodes 18 and 20).
Regarding claim 2, Cheatham III teaches the device of claim 1, further comprising a sensor (i.e. sensor assembly 40) (fig.4) configured to sense the characteristic of a target (refer to [0026], may also be used to monitor one or more physiological of the target).
Regarding claim 3, Cheatham III teaches the device of claim 1, further comprising a communication interface (refer to [0039], send signals to controller 90 based on the captured images) (this is interpreted that a communication interface is present) configured to receive a second characteristic (refer to [0039], a first optical sensor may be coupled to electrode 18 and a second optical sensor may be coupled to electrode 20) of the target from at least one (refer to [0039], optical sensors (e.g., cameras)), and a server.
Regarding claim 5, Cheatham III teaches the device of claim 1, wherein the controller controls the electrode by varying a power output by the electrode (refer to [0049], electrical discharge is modulated based at least in part on the position of the electrode. For instance, the intensity (e.g., voltage or current, duration, etc.) of the electrical discharge may be decreased if the electrode is at or near the heart).
Regarding claim 10, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 11, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 13, the method is rejected for the same reasons as stated in claim 5.
Regarding claim 22, Cheatham III teaches a system comprising: a first device (refer to [0039], optical sensors (e.g., cameras)); and a second device (abstract, electroshock device) (i.e. device 10) (fig.1A) including a housing (i.e. housing 16) (fig.1A), an electrode (i.e. electrodes 18 and 20) (fig.1A) configured to be projected from the housing (refer to [0020], are removably coupled to housing 16), and a controller (i.e. controller 90) (fig.4) configured to receive, from the first device, a characteristic as a function of at least one selected from the group consisting of audio and video (refer to [0039], optical sensors (e.g., cameras) for determining the relative location of electrodes 18 and 20), corresponding to a target (refer to [0039], on a biological target), and control the electrode based on the characteristic (refer to [0039], Controller 90 may then modulate the electrical discharge delivered by device 10 based on signals from electrodes 18 and 20).
Regarding claim 23, Cheatham III teaches the system of claim 22, wherein the first device includes a second housing (refer to [0039], positioned on device 10), a second electrode (i.e. electrode 20) (fig.1A) configured to be projected from the second housing (refer to [0020], are removably coupled to housing 16), and a second controller (i.e. controller 90) (fig.4) (it is interpreted that controller 90 can be replicated for any number of electrodes) configured to receive, from the second device, a second characteristic (refer to [0039], optical sensors are configured to capture one or more images of electrodes 18 and 20 and/or target 50), and control the second electrode based on the second characteristic (refer to [0039], Controller 90 may then modulate the electrical discharge delivered by device 10 based on signals from electrodes 18 and 20).
Regarding claim 24, Cheatham III teaches the system of claim 23, wherein the first device is at least one selected from the group consisting of a handheld radio, a vehicle radio, a body camera (refer to [0039], optical sensors (e.g., cameras)), a display, a smart telephone, a tablet, and a computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9, 12, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham III (US2015/0153144A1).
Regarding claim 4, Cheatham III teaches the device of claim 3.
In another embodiment the device has a controller wherein the controller is further configured to control the electrode (refer to [0038], controller 90 may be programmed to determine a heartbeat reception differential from the signals, and thus determine a relative distance of each electrode 18 and 20 from the heart of target 50) based on the second characteristic (refer to [0038], electrode 20 monitors a second heartbeat reception).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment with optical sensor to include a second sensor like the heartbeat sensor, to provide the advantage of optimal electrical discharge, without killing the target.
Regarding claim 8, Cheatham III teaches the device of claim 1.
In another embodiment, the device further comprises a second sensor (refer to [0038], electrode 20 monitors a second heartbeat reception), wherein the second sensor is at least one selected from the group consisting of an explosive device sensor and a heartbeat sensor (implicit).

Regarding claim 9, Cheatham III teaches the device of claim 1.
In another embodiment Cheatham III teaches the device, wherein the controller further controls the electrode based on a second sensed characteristic received from the second sensor (refer to [0038], controller 90 may be programmed to determine a heartbeat reception differential from the signals, and thus determine a relative distance of each electrode 18 and 20 from the heart of target 50) (also refer to [0050], the electrical discharge is modulated based at least in part on the position of the electrode at 608).
Regarding claim 12, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 19, Cheatham III teaches the method of claim 11.
In another embodiment, Cheatham III teaches the device further comprising sensing, via a second sensor (refer to [0038], electrode 20 monitors a second heartbeat reception), a second characteristic of the target (refer to [0038]) (heartbeat is interpreted as a second characteristic).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment with optical sensor to include a second sensor like the heartbeat sensor, to provide the advantage of optimal electrical discharge, without killing the target.
Regarding claim 20, the method is rejected for the same reasons as stated in claim 8.
Regarding claim 21, the method is rejected for the same reasons as stated in claim 9.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham III (US2015/0153144A1), and further in view of Lavin (US10288388B1).
Regarding claim 6, Cheatham III teaches the device of claim 1.
Cheatham III does not teach the device wherein the controller controls the electrode by controlling the projection of the electrode from the housing.
Lavin teaches a device wherein the controller controls the electrode by controlling the projection of the electrode from the housing (refer to column 5 lines 41-43, When control 1142 is disabled (e.g., off), CEW 1100 may launch electrodes and provide a current via the electrodes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheatham III and include a safety as taught by Lavin, as it provides the advantage of prevention of accidental usage.
Regarding claim 7, Cheatham III teaches the device of claim 1.
Cheatham III does not teach the device wherein the controller controls the electrode by prohibiting the projection of the electrode from the housing.
Lavin teaches a device wherein the controller controls the electrode by prohibiting the projection of the electrode from the housing (refer to column 5 lines 39-41, When control 1142 is enabled, CEW 1100 cannot launch electrodes or provide a current via electrodes).

Regarding claim 14, the method is rejected for the same reasons as stated in claim 6.
Regarding claim 15, the method is rejected for the same reasons as stated in claim 7.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Cheatham III teaches controlling electrode based on characteristics of the target. Cheatham III teaches changing power from baseline power based on the characteristic (refer to [0038], controller 90 may be programmed to determine a heartbeat reception differential from the signals, and thus determine a relative distance of each electrode 18 and 20 from the heart of target 50) (also refer to [0050], the electrical discharge is modulated based at least in part on the position of the electrode at 608). Cheatham III also teaches outputting an output power via one or more electrodes (refer to [0023], high-voltage, low-amperage electrical discharge that is administered by electrodes 18 and 20).
However, none of the prior art, listed above or in attached PTO-892 form, alone or in combination discloses setting a power parameter equal to the change of power, and outputting an output power having the power parameter, via the one or more electrodes.
Claims 17 and 18, which are dependent on claim 16, are indicated as allowable for the same reasons as stated in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           03/05/2021




	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839